Weinstein, J., dissents and votes to affirm the judgment, with the following memorandum:
The court properly denied defendant’s motion to withdraw his guilty plea. When defendant appeared for sentencing, he asserted that notwithstanding the fact that he had pleaded guilty to assault in the second degree, he was not guilty of that crime in that he had not subjected the complainant to forcible sexual contact. He moved to withdraw his plea on grounds that he was “upset” and “extremely scared” during the plea proceedings. In view of the following facts, the court properly denied that motion. The defendant’s claim of innocence was asserted in conclusory fashion and from the record it appears that the defendant’s guilty plea was neither involuntary nor improvident. Most importantly, the presentence report indicates that the defendant never previously asserted his innocence, but to the contrary, acknowledged that he indeed hit the victim when she did not respond to his sexual advances. Under the circumstances, the defendant’s denial prior to his sentencing that he subjected the victim to forcible sexual contact could hardly be viewed as vitiating the guilty plea. Thus, the court properly denied defendant’s motion to withdraw the plea of guilty.